Citation Nr: 1219519	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service, reportedly from July 1986 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in June 2010, when the claim of entitlement to service connection for diabetes mellitus was reopened and remanded for additional development.

The Veteran testified at a Board hearing in December 2009.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the examination is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, as discussed below, the Board has no discretion and must remand the claim for the Veteran to be afforded an adequate VA medical examination.

In June 2010, the Board reopened the previously denied issue of entitlement to service connection for diabetes mellitus largely on the basis of evidence concerning potentially pertinent symptoms which suggest possible manifestations of diabetes during his period of active duty military service.  The Board notes that the Veteran testified that he recalled experiencing possibly pertinent symptoms during service that he contends were early manifestations of his diabetes mellitus; he described 'frequent' thirst (3 to 5 times per day), 'frequent' urination (also 3 to 5 times per day), weakness (twice per week), and back pain (suggested to have possibly been kidney pain).  He also says he often discussed with doctors during service that he was likely pre-diabetic at that time.

Significantly, as discussed in the Board's June 2009 decision and remand, the Veteran's service treatment records include a record dated in October 1990 showing a medical impression that the Veteran had 'mild hepato cellular dysfunction.'  This report and other service treatment records show several lab result notations that the Board is not competent to interpret, and further the October 1990 report includes a mark showing that the treating medical personnel took particular note of the fact that the Veteran had a family history of diabetes.  The Board's June 2009 discussion noted the potential significance of the fact that this report pertains to findings made late in the Veteran's period of service, less than a year prior to his separation:

the service treatment record showing unexplained liver dysfunction with noted medical consideration of the Veteran's family history of diabetes raises medical questions potentially significant to the Veteran's claim.  The Veteran has never been afforded a VA examination in connection with any adjudication of this claim, and thus there is no evidence previously of record which addresses these questions.

The Board again takes judicial notice of the fact that publicly available medical literature generally indicates that liver dysfunction may represent a manifestation of diabetes mellitus or otherwise suggest the presence of a diabetic pathology.  The Veteran's contentions now specifically include assertions that he experienced early signs of diabetes during his military service (prior to official medical diagnosis), and the Board's June 2009 remand sought to obtain a VA medical examination report to adequately address the Veteran's contentions and the pertinent evidence.  The remand explained:

As there is now evidence suggesting that there may have been in-service manifestations of diabetes, the Board believes that a VA examination is necessary to evaluate the information and medical evidence and address the medical questions essential to resolution of this appeal.  Such additional development of the medical record is necessary to allow for informed appellate review.

The Board's remand directed that the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his diabetes mellitus, and that the examiner should address both the direct and secondary theories of service connection, including to:

Please state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current diabetes mellitus manifested during the active duty service, within one year of discharge from such service, or is otherwise etiologically linked to the Veteran's service.  In answering this question, please discuss any findings in service treatment records which may suggest diabetes mellitus.

The Board remand directives requested that the examiner "[p]lease furnish a rationale for all opinions."

The resulting July 2010 VA examination report addresses a secondary theory of service connection with a medical opinion and rationale, however the July 2010 VA examination report does not adequately address the Veteran's theory of direct service connection and the pertinent evidence concerning in-service symptoms and liver dysfunction.  With regard to the direct theory involving potentially pertinent in-service abnormalities, the July 2010 VA examination report merely states: "I do not see any diagnosis of diabetes during his service and not within 1 year of discharge.  Therefore, his diabetes mellitus is not linked to his service in the military."  This appears to assert that the examiner ruled out a link between diabetes and military service strictly on the basis that no diagnosis of diabetes was documented during military service or the presumptive period following.  This rationale is inadequate to support informed appellate review in this case.  The examiner makes no mention of the evidence documenting in-service liver dysfunction near the end of service, and also makes no mention of the Veteran's recent lay testimony concerning his in-service symptom experience.

There is no adequate rationale presented by the July 2010 VA examination report to address the direct theory of service connection.  The Veteran's contention is that his diabetes mellitus manifested during service prior to being officially diagnosed.  The examiner's bare statement does not reasonably address the issue, inasmuch as the examiner simply reiterates that there was no diagnosis of diabetes in the records during service or within a year thereafter, and makes no discussion of why the evidence does or does not support finding that the Veteran's current diabetes had actually begun onset during service.

Accordingly, the case is REMANDED for the following action:

1.  The claims-file should be forwarded to the appropriate medical professional responsible for the July 2010 VA examination report's medical analysis concerning the Veteran's diabetes mellitus claim, if available, so that the expert may author an addendum to clarify and amend the information previously presented in the report.  If this examiner is unavailable, the Veteran should be scheduled for an appropriate VA examination to ascertain the etiology of the claimed diabetes mellitus.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Please state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current diabetes mellitus manifested during the active duty service, within one year of discharge from such service, or is otherwise etiologically linked to the Veteran's service.  In answering this question, please discuss any findings in service treatment records which may suggest diabetes mellitus.  The examiner's discussion should specifically address the documentation of the liver dysfunction in the Veteran's service treatment records, as well as the Veteran's lay statements recalling frequent thirst, urination, weakness, and back pain.

Please furnish a rationale for all opinions.

2.  To avoid further remand, the RO/AMC should review the examination reports obtained and ensure that the requested findings and opinions have been reported (including with adequate explanations of rationales).

3.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the claim on appeal.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


